Citation Nr: 1639266	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-24 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the hands, legs, and feet, to include as secondary to herbicide exposure. 

2. Entitlement to service connection for sick sinus syndrome with atrial fibrillation with pacemaker implant (sick sinus syndrome), to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which confirmed and continued the previous denial of service connection for peripheral neuropathy and denied service connection for sick sinus syndrome. 

The issues of entitlement to service connection for peripheral neuropathy of the hands, legs, and feet, and sick sinus syndrome, both to include as secondary to herbicide exposure, addressed in the REMAND portion of the decision below, are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran submitted a Notice of Disagreement (NOD) to an October 2005 rating decision that denied service connection for peripheral neuropathy; however, he did not perfect his appeal.  

2. Evidence received since the October 2005 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for peripheral neuropathy of the hands, legs, and feet, to include as secondary to herbicide exposure.



CONCLUSIONS OF LAW

1. The October 2005 RO decision that that denied service connection for peripheral neuropathy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.302, 20.1103 (2015). 

2. The evidence received subsequent to the October 2005 RO decision is new and material; the claim of entitlement to service connection for peripheral neuropathy of the hands, legs, and feet, to include as secondary to herbicide exposure, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The relevant evidence of record at the time of the October 2005 RO decision included the Veteran's service treatment and personnel records, and his VA and private treatment records.  His claim was denied on the basis that his peripheral neuropathy, acute or subacute, was not a complication of diabetes mellitus and there was no evidence that such was related to service.  The Veteran filed a NOD with the October 2005 RO decision.  No additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52.  The Veteran did not perfect an appeal.  Thus, the October 2005 RO decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence added to the record since the October 2005 rating decision, in pertinent part, includes the Veteran's September 2012 statement wherein he asserts that the regulations governing his claim do not require that his peripheral neuropathy be a complication of diabetes mellitus, only that such has on onset within a certain amount of time from the time of the exposure to herbicides.  The Veteran asserted that he experienced peripheral neuropathy symptoms prior to his 2004 private diagnosis, but he was a postal carrier and thought his legs simply hurt.  This evidence serves as new and material evidence; as with VA's assistance, in the form of an etiological opinion to address the type, onset, and termination, of the Veteran's peripheral neuropathy, could reasonably result in substantiation of the claim.  Also, VA's assistance, in the form of an etiological opinion as to direct service connection pursuant to Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) could reasonably result in substantiation of the claim.  Shade, 24 Vet. App. 110, 118.

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the hands, legs, and feet, to include as secondary to herbicide exposure, is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for peripheral neuropathy and sick sinus syndrome on the basis that such are related to his in-service exposure to herbicides.  

The Veteran's service personnel records indicate that he was in the Republic of Vietnam from October 1967 to October 1968 and is thus presumed exposed to herbicides.  His service treatment records are silent for any peripheral neuropathy or sick sinus syndrome, and the Veteran does not assert otherwise.  On his October 1968 Report of Medical History, however, he did report a history of occasional leg cramps. 

At the time of his December 2002 VA Agent Orange examination, he complained of occasional symptoms of tingling or numbness since 1997, in cold weather.  He was not diagnosed with peripheral neuropathy or a cardiac condition.  Private treatment records dated in October 2004 reveal a diagnosis of axonal peripheral neuropathy and private treatment records dated in May 2011 indicate that he was diagnosed with sick sinus syndrome. 

It is not clear to the Board if the Veteran has the specific type of peripheral neuropathy included in the herbicide-presumptive diseases, including early onset peripheral neuropathy.  38 C.F.R. § 3.309(e) (2015).  The regulations formerly referred to acute and subacute peripheral neuropathy; however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, based on findings from the September 29, 2010, National Academy of Sciences (NAS) report titled Veterans and Agent Orange: Update 2010 (Update 2010), which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 CFR 3.307(a)(6)(ii) and 38 CFR 3.309(e) with the term "early-onset" and removed the Note to 38 CFR 3.309(e) requiring that the neuropathy be "transient." 

The changes effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply. This amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it did not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the last in-service exposure in order to qualify for the presumption of service connection.  In Update 2010, NAS found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 FR 54763-01.  

Thus, the Board seeks medical comment as to the nature and etiology of both the Veteran's peripheral neuropathy and sick sinus syndrome, and on remand, the AOJ should afford the Veteran VA examinations and obtain sufficient etiological opinions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his peripheral neuropathy of the hands, legs, and feet with an appropriate examiner. The examiner should diagnose, considering the type, all present peripheral neuropathy.  The examiner should opine as to the following:
 
(a) Is it at least as likely as not (at least a 50 percent probability) that the Veteran had acute or subacute peripheral neuropathy, now characterized by the most recent regulation as early-onset peripheral neuropathy that manifest to a degree of 10 percent or more within a year after the last date on which he was exposed to an herbicide agent during service, in this case, October 6, 1969, considering the Veteran's lay statements as to long-standing symptoms and his report of occasional leg cramps during service in October 1968?  

(b) If not, is it at least as likely as not that the Veteran's peripheral neuropathy developed in service or is otherwise causally related to service, considering his conceded herbicide exposure and report of occasional leg cramps during service in October 1968? 

The claims file, including a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made.  If the examiner cannot answer the above questions without resorting to mere speculation, the examiner should state why this is so.

2. Schedule the Veteran for a VA examination of his sinus sick syndrome with an appropriate examiner. The examiner should opine as to the following:

(a) Is the Veteran's sick sinus syndrome is a form of cardiovascular-renal disease such that the provisions of 38 C.F.R. § 3.309(a) apply, including arteriosclerosis, nephritis, and organic heart disease, and if so, is it at least as likely as not (at least a 50 percent probability) that the Veteran's cardiovascular-renal disease manifest to a degree of 10 percent or more within one year of separation from service, or by October 1969?

(b) Is the Veteran's sick sinus syndrome is a form of ischemic heart disease such that the provisions of 38 C.F.R. § 3.309(e) apply, including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease or spasm and coronary bypass surgery, and stable or unstable and Prinzmetal's angina?

(c) If not, is it at least as likely as not that the Veteran's sick sinus syndrome developed in service or is otherwise causally related to service, considering his conceded herbicide exposure? 

The claims file, including a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made.  If the examiner cannot answer the above questions without resorting to mere speculation, the examiner should state why this is so.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


